Case 1:18-cv-02567-BAH Document 2 Filed 11/08/18 Page 1 of 2

FOIA Summnos
12/ 1 1

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BUZZFEED, lNC.

 

Plaintijj”

V.

FEDERAL BUREAU OF |NVEST|GAT|ON

civil Acrion No. 18-Cv-02567-BAH

 

Defendant

SUMMONS IN A CIVIL ACTION

TOZ (Defendant’s name and address)
FEDERAL BUREAU OF lNVEST|GAT|ON

935 Pennsy|vania Avenue, NW
Washington, DC 20535-0001

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of

Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and

address are: Matthew Lynn Schafer

BUZZFEED |NC.
111 East 18th Street
14th F|oor

New York, NY 10003

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date; 1 1 /8/201 8 /s/ Michael Darby

 

Signature ofClerk or Deputy Clerk

 

Case 1:18-cv-O2567-BAH Document 2 Filed 11/08/18 Page 2 of 2

FOIA Summons (12/11) (Page 2)

Civil Action No. 18-cv-02567-BAH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SuII]mOl'lS fOI` (name of individual and title, ifany)

 

was received by me on (date)

 

\:I I personally served the summons on the individual at @lace)

 

 

on (dare) ; or

\:I I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

\:I I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (dare) § Or
\:I I returned the summons unexecuted because ; or
\:I O'[.her (specifv):
My fees are $ for travel and $ for services, for a total of $ 0.00 .

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

